Citation Nr: 0516017	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
PTSD and assigned a 50 percent evaluation.  The veteran 
disagrees with the level of disability assigned.  

In a January 2005 rating decision, the RO denied service 
connection for bilateral foot deformities, and basal cell 
carcinoma.  A notice of disagreement is not of record as to 
these issues, and they are not properly before the Board at 
this time.  


REMAND

In a March 2004 letter, J. Como, M.D., wrote that over the 
past year, the veteran had increasing difficulty with sleep, 
increasing depression, and had become more short tempered at 
home and at work.  He described this as a "marked increase 
in symptoms over the past year."  The most recent VA 
examination of the veteran was in April 2003, over two years 
ago.  Where the record does not adequately reveal the current 
state of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A new examination should 
therefore be conducted to assess the current state of the 
veteran's service-connected PTSD.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

1.  The RO should schedule the veteran 
for an examination to determine the 
current nature and extent of his service 
connected PTSD.  The claims file should 
be reviewed by the examiner prior to the 
examination and the examiner should state 
that the claims file has been reviewed in 
the report of examination.  

2.  The RO should readjudicate the issue 
of entitlement to an increased initial 
evaluation for PTSD, including the 
possibility of "staged" ratings as 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (regarding 
"staged" ratings where the appeal is 
from an initial rating).  This should 
include consideration of all evidence of 
record, including any evidence added to 
the record since the November 2004 
supplemental statement of the case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


